     Case: 1:18-cv-05454 Document #: 15 Filed: 10/03/18 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Michael Nowalski
                                             Plaintiff,
v.                                                           Case No.: 1:18−cv−05454
                                                             Honorable Elaine E. Bucklo
Classified Advertising Ventures, et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 3, 2018:


       MINUTE entry before the Honorable Elaine E. Bucklo: Motion hearing held on
10/3/2018. Parties failed to appear. Plaintiff's motion for entry of default [8] is denied.
Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
